Citation Nr: 0830967	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

 Entitlement to service connection for claimed arthritis of 
multiple joints. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1959 to May 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana which denied entitlement to service 
connection for arthritis of multiple joints.

In February 2006 and July 2007 decision, the Board remanded 
this issue for additional development.

During the pendency of this appeal the veteran's claims file 
was transferred to the jurisdiction of the St. Petersburg, 
Florida RO which has certified the case for appellate review. 

The veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2007.  The transcript 
is of record.


FINDING OF FACT

The veteran's osteoarthritis and degenerative disc disease of 
his spine was incurred as a result of injuries in service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis of multiple 
joints are met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to grant the claims, further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are unremarkable for 
complaints or treatments related to joint pain.

X-rays of the cervical spine taken at the Louisville, 
Kentucky VA Medical Center (VAMC) demonstrated moderate C5-7 
degenerative change.

The veteran underwent a VA examination in June 2003.  He 
reported arthritis of his entire body due to over 200 
parachute jumps while in service.  He stated that he had 
problems with his ankles, knees, shoulders, wrists, elbows, 
fingers and toes.  He stated that he never reported his pain 
after a parachute jump because he did not want to be taken 
off of parachute duty.  X-rays of the bilateral ankles, feet, 
hands and wrists were normal.  X-rays of the bilateral knees, 
bilateral shoulders and elbows revealed mild bilateral 
degenerative changes that were likely age related.  There was 
insufficient evidence at that time to warrant a diagnosis of 
any acute or chronic disorder or residuals.  The VA examiner 
stated that there was no claims file evidence to support any 
joint pain or arthritis.  It was not likely that the 
veteran's multiple joint problems over 30 years post service 
were related to his parachute jumps.  The X-ray evidence 
revealed symmetrical arthritis which was more likely age 
related with no radiculopathic evidence of arthritis related 
to trauma.

In January 2006 the veteran presented to the VAMC with a past 
history of arthalgia with pain in his cervical spine, 
thoracic spine, lumbar spine, bilateral shoulder, bilateral 
knees and bilateral ankle pain since his military duty.  X-
rays were normal except for mild osteoarthritis in his neck 
and a moderately severe degree of chondrocalcinosis.  The 
examining physician noted that the veteran's military record 
showed over 200 parachute jumps from 1959 to 1962.  The 
diagnosis was osteoarthritis in the neck and a moderately 
severe degree of chondrocalcinosis in his bilateral knees.  
The physician stated that these conditions were more likely 
than not due to the veteran's repeated military trauma, i.e. 
the military records demonstrating over 200 parachute jumps 
during 1959 to 1962.

At his March 2007 hearing, the veteran testified that years 
of parachuting while on active duty caused arthritis and a 
multiple joint problem.

The veteran underwent a VA examination in April 2008.  The 
examiner noted that X-rays of the veteran's bilateral wrists, 
hands and ankles were normal.  X-rays of the bilateral elbows 
were normal except for some slight suggestion of some 
olecranon bursitis of the left elbow.  The examiner stated 
that the veteran's elbows were normal except for the slight 
bursitis in the left elbow that would not be from 45 years 
ago.  Regarding the veteran's feet, the examiner stated that 
there was no joint space narrowing of the foot that would 
support arthritis in his feet.

Regarding the veteran's neck, he reported that he developed 
neck pain after parachuting.  The diagnosis was mild 
osteoarthritis and degenerative disc disease C6-7.  The 
examiner stated that it was less likely than not that the 
veteran's mild osteoarthritis and degenerative disc disease 
C6-7 were related to his military service.  This was based on 
the lack of documentation of injury in his claims file and 
the extreme length (over 40 years) of time since discharge 
and filing his claim.  Although parachute exercises can 
result in spine injury, the veteran's history and 
documentation made it more likely that his cervical problems 
were age related degenerative arthritis rather than related 
to military service.

Analysis

The record indisputably documents a current joint disability 
as mild osteoarthritis in his neck and a moderately severe 
degree of chondrocalcinosis have been diagnosed.

Although the veteran's service medical records contain no 
reports of a spine injury or disability, the veteran has 
provided competent testimony and records that he was involved 
in parachuting during service.  The silence of the service 
medical records tends to weigh against a history of an 
injury, but resolving reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports a finding 
that there was an in-service injury.

There are contradictory opinions as to the relationship 
between the current disability and the in-service injury.  

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

While the May 2003 VA examiner and April 2008 VA examiner 
weighed against a link between an in service injury and 
current disability, the January 2006 opinion which stated 
that these conditions were more likely than not due to the 
veteran's repeated military trauma was based on an 
examination of the veteran and an accurate history.  This is 
at least as probative as the May 2003 and April 2008 VA 
examiners' conclusions.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran's arthritis 
of multiple joints was incurred as a result of injuries in 
service.

Under 38 U.S.C.A. § 5107(b), VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As such 
equipoise exists in this case, the Board has resolved all 
doubt in the veteran's favor and has concluded that he 
incurred arthritis of multiple joints as a result of service.  
The service connection claim is thus granted in full.  




ORDER


Entitlement to service connection for claimed arthritis of 
multiple joints is granted.


____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


